NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CHRISTOPHER A. FINGER,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3122

n

Petition for review of the Merit Systems Protection
Board in case no. AT33301 10522-1-1.

ON MOTION

ORDER

Christopher A. Finger moves for leave to proceed in
forma pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

FINGER V_ MSPB 2
FoR THE COURT

JuN 0 6 2012 /s/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Taniel E. Anderson, Esq.

Sara B. Rearden, Esq. |_E[)
324 

JUN U 6 2012
JAN HORBA}.Y

CLEHK